Citation Nr: 0942542	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  07-06 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia. 

In July 2009, the Veteran, his wife, and his daughter 
testified at a hearing conducted before the undersigned 
Acting Veterans Law Judge at the RO.  A transcript of that 
hearing is of record.  

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

Initially, the Board notes that, during the July 2009 
hearing, the Veteran testified that his service-connected 
posttraumatic stress disorder (PTSD) has resulted in an 
increasing frequency of flashbacks.  As such, the Board has 
concluded that the Veteran's testimony raises a claim for a 
higher rating for this service-connected disability.  As this 
matter is inextricably intertwined with the current appeal 
for a TDIU, it must be adjudicated in conjunction with the 
TDIU issue.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) 
(stipulating that, when a determination on one issue could 
have a significant impact on the outcome of another issue, 
such issues are considered inextricably intertwined, and VA 
is required to decide those issues together).  

Further review of the claims folder indicates that the 
Veteran's service-connected disabilities include: hearing 
loss (30%), PTSD (30%), residuals of shell fragment wounds of 
the left hand (20%), tinnitus (10%), and scars as residual 
status post exotosectomy of the left middle finger (10%).  
The Veteran's combined service-connected disability rating is 
70 percent.  In any event, and in cases where the scheduler 
criteria are not met, an extraschedular rating is for 
consideration.  38 C.F.R. §§ 3.321, 4.16(b) (2009).  The 
remaining question, then, is whether the Veteran's service-
connected disabilities render him unemployable.

The Veteran was previously self-employed delivering 
newspapers and prior to that he worked for Lowes.  He 
testified that he is unable to retain employment due to his 
service-connected disabilities, specifically his PTSD and his 
left hand disabilities.  However, the medical evidence of 
record is inadequate to determine if the Veteran is unable to 
secure and follow a substantially gainful occupation solely 
by reason of his service-connected disabilities.  Therefore, 
the Board finds that further VA examination is necessary to 
resolve the claim for a TDIU.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Prior to arranging for the Veteran to undergo VA examination, 
the RO/AMC should obtain and associate with the claims file 
all outstanding treatment records.  The claims file currently 
includes outpatient treatment records from the Dublin VA 
Medical Center (VAMC) and the Macon Community Based 
Outpatient Clinic (CBOC), dated through September 2005.  See 
Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Hence, the RO must obtain all 
outstanding medical records from the Dublin VAMC and the 
Macon CBOC, dated from September 2005 to the present.

During the July 2009 Board hearing, the Veteran testified to 
receiving Social Security Administration (SSA) benefits for 
his service-connected disabilities since 1998; however, there 
are no records from the SSA associated with the claims file.  
In this case, records associated with the Veteran's SSA 
disability benefits application, including medical records 
and other evidence supporting the application, could be 
relevant here, and should be obtained on remand.  See Haynes 
v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain 
evidence from the SSA, including decisions by the hearing 
officer or administrative law judge, and give the evidence 
appropriate consideration and weight).  


Accordingly, the case is REMANDED for the following action:

1.  After procuring the appropriate 
release of information forms where 
necessary, the RO/AMC should obtain from 
the Dublin VAMC and the Macon CBOC, all 
outstanding medical records from 
September 2005 to the present.  The 
RO/AMC must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  Also, the RO/AMC should contact the 
SSA and request copies of all disability 
determinations for the Veteran and all 
underlying medical records associated 
with those determinations.  All records 
obtained should be associated with the 
claims file.  If records are not found or 
are not available, the claims file should 
contain documentation of the efforts 
made.

3.  Then, the Veteran should be afforded 
a VA examination(s) by a physician or 
physicians with appropriate expertise to 
determine the impact of the Veteran's 
service-connected disabilities on his 
employability.  The claims files must be 
made available for review by the 
examiner(s), and the examiner(s) should 
note such review in the report.  The 
examiner(s) should identify the 
limitations resulting from each service- 
connected disability and provide an 
opinion as to whether solely the 
Veteran's service-connected disabilities 
have rendered him unable to maintain any 
form of substantially gainful employment 
consistent with his education and 
industrial background.  In forming the 
opinion, the examiner should disregard 
both the age and any nonservice-connected 
disabilities of the Veteran.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed.

4.  Thereafter, the RO/AMC should 
adjudicate the inextricably intertwined 
raised issue of an increased rating for 
PTSD.  [Any additional development deemed 
necessary in this matter should be 
completed.]  Upon any denial of this 
claim, the Veteran should be notified of 
his opportunity to initiate an appeal 
with regard to any such adverse action.  
The Veteran must be informed of the 
requirements necessary to perfect an 
appeal.  38 C.F.R. §§ 19.26, 20.200, 
20.302 (2009).  If, and only if, the 
Veteran perfects a timely appeal of any 
denial of this increased rating issue, 
this claim should be returned to the 
Board for further appellate review.

5.  Then, readjudicate the claim for 
TDIU.  If the benefit sought on appeal is 
denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations.  An appropriate period of 
time should be allowed for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction.  However, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2009).  
He has the right to submit additional evidence and argument 
on the matter that the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


